             Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 1 of 14



1

2                                                           HONORABLE BENJAMIN H. SETTLE
3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT TACOMA
8
     HP TUNERS, LLC, a Nevada limited liability)
9
     company,                                  )        CASE NO. 3:17-cv-05760-BHS
                                               )
10                    Plaintiff,               )        REPLY BRIEF IN FURTHER SUPPORT
                                               )        OF MOTION TO COMPEL AND FOR
11         vs.                                 )        SANCTIONS
                                               )
12   KEVIN SYKES-BONNETT and SYKED)                     NOTING DATE: OCTOBER 5, 2018
     ECU    TUNING    INCORPORATED,           a)
13   Washington  corporation,    and    JOHN)           ORAL ARGUMENT REQUESTED
     MARTINSON,                                )
14
                            Defendants.
15

16
            Plaintiffs HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its reply
17
     brief in further support of its Motion to Compel and for Sanctions against Defendants KEVIN
18
     SYKES-BONNETT, SYKED ECU TUNING INCORPORATED and JOHN MARTINSON
19
     (collectively, “Defendants”), states as follows:
20
                                             INTRODUCTION
21
            Contrary to Defendants’ contentions, notwithstanding Defendants’ wrongful (and
22

23
     unlawful) possession of HPT’s confidential and proprietary information since before this action

24   was commenced and specific, detailed requests for production and interrogatories calling for

25   documents and information on these specific issues, Defendants have failed to produce


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 1                              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 2 of 14



1    responsive documents or information, have improperly avoided and evaded discovery, and have
2    intentionally misrepresented their answers and responses to discovery in violation of the
3
     discovery rules and their discovery obligations. Defendants’ discovery misconduct should be
4
     sanctioned, Defendants should be required to produce ALL requested documents.
5
                                               ARGUMENT
6
            Defendants’ arguments concerning alleged non-compliance with Local Rule 37 and
7
     FRCP 37 are disingenuous and unfounded. Notably, Mr. Whitaker’s name and signature block
8
     are conspicuously absent from Defendants’ response brief. However, the undersigned counsel
9
     and Mr. Whitaker had numerous ‘meet and confer’ discussions and communications regarding
10

11   the discovery issues, inadequacies and insufficiencies of Defendants’ answers and responses. In

12   Plaintiff’s opening brief, Plaintiff’s efforts to obtain discovery compliance through ‘meet and

13   confer’ discussions and communications were detailed and the undersigned counsel signed the

14   pleading as an officer of the court representing such attempts that were made to obtain discovery
15
     compliance. Nevertheless, we submit the Declaration of Andrew P. Bleiman, Esq. herewith in
16
     connection with this motion. Consequently, Defendants’ contentions regarding the failure to
17
     comply with Local Rule 37 and FRCP 37 are disingenuous and not well founded.
18
            Similarly, Defendants’ assertions concerning the sufficiency of their document
19
     production are without merit. Defendants’ document production is incomplete and insufficient
20
     in several material respects. In addition, Defendants have failed to certify that their production is
21
     complete in accordance with the requests. In fact, at the recent deposition of Mr. Martinson, Mr.
22

23
     Martinson testified that he does not know if he has turned over all of his emails in connection

24   with discovery. (See pages 8-10 of the deposition transcript of John Martinson attached hereto as

25   Exhibit A). Similarly, among other documents, Mr. Sykes-Bonnett testified that he has not


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 2                                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 3 of 14



1    produced text messages between himself and Ken Cannata or various forum posts he has made.
2    (See pages 63 of the deposition transcript of Kevin Sykes-Bonnett attached hereto as Exhibit B).
3
     Further, a review of the production itself shows large gaps in the document production and the
4
     non-production of various documents and information which have been requested.
5
            An overview of the most pertinent outstanding requests and related document production
6
     reveals the following insufficiencies:
7
            A. REQUESTS FOR PRODUCTION OF DOCUMENTS
8
            FIRST DOCUMENT REQUESTS
9
            1)      A copy of Defendants’ latest public Dodge/Ford/GM software, including a tuning
10

11          file sample that opens for 2012+ Dodge, Ford and GM

12               -The version of software which was requested as of January 2018 has not been

13               produced.

14          2)      A copy of the beta software version from April 7th (screenshots shown on
15
            Facebook) with GM tune file used.
16
                 -This version of software has not been produced. This is highly relevant to the
17
                 issues asserted regarding duplication of the parameters names and certain
18
                 elements of the source code.
19
            3) A changelog (commit notes) of check-ins to Sykes-Bonnett’s source control
20
                 repository for 2016 and 2017.
21
                 -Despite Defendants’ responses on January 29, 2018 advising that such
22

23
                 documents will be produced in redacted format, Defendants have still not

24               produced the redacted version of the changelog in since providing their

25               responses nine months ago.      In addition, Plaintiff disputes that a redacted


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 3                              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 4 of 14



1                version of the changelog is sufficient given the issues in the case and that
2                Defendants should be required to also produce an unredacted version of the
3
                 changelog with a designation of the same as Attorneys’ Eyes Only in accordance
4
                 with the Protective Order entered in this case. These documents are highly
5
                 relevant to the issues asserted regarding to Defendants’ misuse and integration
6
                 of    HPT’s    confidential   and   proprietary    information         relating        to     the
7
                 implementation of various algorithms to enhance the vehicle support capabilities
8
                 of the Syked ECU Tuning, Inc. software.
9
            6)        All Documents and Communications from January 1, 2013 to the present with:. . .
10

11               (f) Any person identified by Defendants in Defendants Initial Rule 26 Disclosures.

12               -Defendants have failed and refused to produce documents and communications

13               with all of the individuals that Defendants have identified in their Initial Rule 26

14               Disclosures (e.g. Ken Cannata, George Scott, Dave Kasper, Clint Garrity, Jason
15
                 Sachs, Corne de Leeuw, Ami Faulk, Jessie Bubb, Mark Elmssri, Chris Johnson,
16
                 Ryan Krummick). Aside from limited production of communications with Ken
17
                 Cannata (which includes substantial gaps of time in the production), no
18
                 documents or communications relating to the other identified individuals have
19
                 been produced.       Complete production of all communications with these
20
                 individuals should be provided and Defendants should be required to certify that
21
                 the production is complete in accordance with the requests.
22

23
            7)        All Documents and Communications which evidence, refer or relate to

24               Defendants’ sale of discounted HPT credits to any third party from January 1, 2013 to

25               the present.


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 4                               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 5 of 14



1                    -Mr. Sykes-Bonnett has admitted to selling discounted HPT credits to third
2                    parties; however, no responsive documents have been produced to date.
3
            8)       All Documents and Communications which evidence, refer or relate to
4
                  Defendants’ sale of HPT credits to any third party from January 1, 2013 to the
5
                  present.
6
                     -Mr. Sykes-Bonnett has admitted to selling discounted HPT credits to third
7
                     parties; however, no responsive documents have been produced to date.
8
            11)      All Documents and Communications which evidence, refer or relate to HPT’s
9
                     VCM Suite Software from January 1, 2013 to the present.
10

11                   -Despite Defendants’ admission that Mr. Sykes-Bonnett was provided with a

12                   Flash Drive containing HPT’s confidential and proprietary information,

13                   responsive documents have not been produced.

14          12)      All Documents and Communications which evidence, refer or relate to
15
                  Defendants’ sale of its software from January 1, 2013 to the present, including any
16
                  documents evidencing gross sales revenues during said time period.
17
                  - No responsive documents have been produced to date.
18
            SECOND SET OF DOCUMENT REQUESTS
19
            12)      All Documents and Communications which evidence, refer or relate to
20
                  decompiling, deconstructing, or otherwise reverse engineering any software owned
21
                  by or pertaining to Defendants.
22

23
                  -At deposition, Mr. Sykes-Bonnett admitted to taking the parameters names

24                directly from HPT’s software; however, no responsive documents have been

25                produced to date nor have the source documents that Mr. Sykes-Bonnett took


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 5                                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 6 of 14



1                 the names from been produced. Moreover, despite Defendants’ admission that
2                 Mr. Sykes-Bonnett was provided with a Flash Drive containing HPT’s
3
                  confidential and proprietary information, responsive documents have not been
4
                  produced.
5
            13)      All Documents and Communications which evidence, refer or relate to
6
                     decompiling, deconstructing, or otherwise reverse engineering any software
7
                     owned by or pertaining to HP Tuners, LLC.
8
                  -At deposition, Mr. Sykes-Bonnett admitted to taking the parameters names
9
                  directly from HPT’s software; however, no responsive documents have been
10

11                produced to date nor have the source documents that Mr. Sykes-Bonnett took

12                the names from been produced. Moreover, Despite Defendants’ admission that

13                Mr. Sykes-Bonnett was provided with a Flash Drive containing HPT’s

14                confidential and proprietary information, responsive documents have not been
15                produced.
16
            THIRD SET OF DOCUMENT REQUESTS
17
            1)       All Documents, manufacturer’s materials or other documentation used by,
18
            referenced or otherwise relied upon by Defendants which show the same naming
19
            conventions and abbreviations as those used in the parameters list referenced in
20
            Paragraph 41 and Exhibit N of the Complaint.
21
                  -At deposition, Mr. Sykes-Bonnett admitted to taking the parameters names
22
                  directly from HPT’s software; however, neither these source HPT documents
23
                  nor the requested documents showing the same naming conventions in
24

25


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 6                           Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                        211 E. McLoughlin Boulevard, Suite 100
                                                                                                    PO Box 611
                                                                                     Vancouver, WA 98666-0611
                                                                                                 (360) 750-7547
             Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 7 of 14



1                manufacturer’s materials or other documentation used by, referenced or
2                otherwise relied upon by Defendants have not been produced.
3
            FOURTH SET OF DOCUMENT REQUESTS
4
            4) All Documents and Communications which evidence, refer or relate to generation,
5
                 creation or distribution of application keys relating to HPT’s interfaces.
6
            5) All Documents and Communications which evidence, refer or relate to the
7
                 generation, creation, use and/or obtaining fraudulent application keys for HPT
8
                 interfaces that were not generated by HPT.
9
            6) All Documents and Communications which evidence, refer or relate to HPT credits,
10

11               the sale of HPT credits and the issuance of HPT credits.

12               -With regard to requests 4, 5 and 6, Mr. Sykes-Bonnett admitted to selling

13               discounted HPT credits to third parties; however, no responsive documents have

14               been produced to date
15          B.      INTERROGATORIES
16
            Similarly, Defendants have failed and refused to provide complete answers to the
17
     following interrogatories:
18
            FIRST SET OF INTERROGATORIES
19
            4)      Identify all representatives of the Modern Street Hemi Shootout that Defendants
20
     communicated and/or spoke with in January and February, 2018. For each representative of the
21
     Modern Street Hemi Shootout that Defendants communicated and/or spoke with in January and
22

23
     February, 2018, please state the following information for each individual: (i) their phone

24   number(s); and (ii) their email address(es).

25


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 7                                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
                Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 8 of 14



1           5)       Identify the “various other sponsors of the Modern Street Hemi Shootout” who
2    were allegedly contacted as alleged in Paragraph 35 of Defendant’s Counterclaim.
3
            7)       State all telephone numbers used by Martinson from January 1, 2016 to the
4
     present.
5
            -Defendants have failed to provide the complete contact information of the
6
            identified individuals in response to 4 and 5. Likewise, Defendants have objected to
7
            Number 7 and failed to provide the phone number for Mr. Martinson despite the
8
            fact that Mr. Martinson is an owner and has been in communication with Ken
9
            Cannata and Bobbie Cannata in connection with Defendants’ misconduct herein.
10

11          SECOND SET OF INTERROGATORIES

12          4)       Provide the name, address, email address and all contact information for all

13   Persons who have written source code for Defendants from January 1, 2014 to the present.

14          5)       Provide the name, address, email address and all contact information for all
15   Persons and engineers employed by or with whom Defendants have contracted to write source
16
     code from January 1, 2014 to the present.
17
            -Defendants have failed and refused to identify the persons involved in the creation
18
            of their alleged source code and provide the name, address, email address and
19
            contract information of all such individuals.      This information is relevant and
20
            material and relevant to the issues herein, particularly where HPT’s claim is that
21
            Defendants’ source code is based on, derived from and/or incorporates HPT’s
22

23
            source code.

24          Defendants should be compelled to provide complete responses to these aforementioned

25   interrogatories.


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 8                             Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                          211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
             Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 9 of 14



1           As demonstrated herein, Defendants’ document production and answers to interrogatories
2    are incomplete and insufficient in several material respects. Moreover, Defendants have failed to
3
     certify that their document production is complete in accordance with the requests.                For these
4
     reasons, Defendants should be compelled to produce the documents requested, to fully answer
5
     the aforementioned interrogatories and to certify that the production is complete in accordance
6
     with the requests.
7
            C.      PRODUCTION OF THE SYKED ELIMINATOR CABLE TO PLAINTIFF
8
                    SHOULD BE COMPELLED.
9
            In addition, since the filing of this motion, Defendants have failed and refused to produce
10

11   the Syked Eliminator Cable to Plaintiff.1 The Syked Eliminator Cable is a product that is

12   publicly available for purchase from Defendants. Here, despite their agreement to produce a

13   Syked Eliminator Cable to Plaintiff, Defendants have refused to produce to do so. Production of

14   the Syked Eliminator Cable should be ordered as this issue has already been addressed in
15
     connection with Plaintiff’s Renewed Emergency Motion for Temporary Restraining Order.
16
            With regard to the production of the cable, Plaintiff sought production of the Syked
17
     Eliminator Cable as part of the relief sought in Plaintiff’s Renewed Emergency Motion for
18
     Temporary Restraining Order. At hearing, the Court declined to order the production of the
19
     cable but rather stated that it was a matter for discovery and Plaintiff made the request for the
20
     cable at the hearing. The exchange at hearing on this issue which can be seen at pages 33-34 of
21
     the transcript was the following:
22

23
     1
24            For purposes of efficiency and judicial economy, we have incorporated this issue into this
     reply brief herein. If the Court desires a separate motion on this issue, Plaintiff will prepare and
25   file a separate motion on this issue but Plaintiff believes this issue was addressed and adjudicated
     in connection with the Plaintiff’s Renewed Emergency Motion for Temporary Restraining Order.
     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 9                                 Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 10 of 14



1                   MR. BLEIMAN: As far as the sale of the competitive products or the turn-
2           over of a cable so we can have it examined, try to work together on that? Are you
3
            ruling on that?
4
                    THE COURT: Are we talking about the cloned cable?
5
                    MR. BLEIMAN: No. We are talking about the Syked eliminator cable.
6
                    THE COURT: The eliminator cable?
7
                    MR. BLEIMAN: Right.
8
                    THE COURT: You want one of theirs for what purpose?
9
                    MR. BLEIMAN: To forensically examine it so that we can demonstrate
10

11          that it is a duplicate of our cable.

12                  THE COURT: That seems like a discovery issue. Is there any problem

13          with that?

14                  MR. WHITAKER: No, your Honor, with the understanding that normal
15
            discovery rules apply.
16
     (A copy of pages 33-34 of the hearing transcript dated August 29, 2018 is attached hereto as
17
     Exhibit C.)
18
            Subsequent to the hearing, at deposition, Mr. Sykes-Bonnett specifically testified that he
19
     would provide a cable to HPT. Here is the exchange from the deposition:
20
                    [MR. BLEIMAN] Q. So what’s your objection to provided a cable to HP
21
     Tuners for review and analysis?
22

23
                              MR. KENDRICK: Objection. Calls for speculation.

24                  [MR. SYKES-BONNETT] THE WITNESS: I’ll give you guys a cable.

25


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 10                              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 11 of 14



1    (A copy of pages 109-110 of the deposition transcript of Kevin Sykes-Bonnett is attached hereto
2    as part of Exhibit B.)
3
            Consequently, at both the hearing on the motion and at deposition, Defendants agreed to
4
     produce the Syked Eliminator Cable to Plaintiff. Notwithstanding, since the deposition, the
5
     cable has not been provided. Consequently, on October 4, 2018, counsel for HPT emailed
6
     counsel for Defendants regarding the production of the cable. Now, in response, counsel for
7
     Defendants objected to the production of the cable for the first time. (A copy of the email chain
8
     regarding this issue between counsel for Plaintiff and counsel for Defendants is attached hereto
9
     as Exhibit D).
10

11          In particular, Mr. Whitaker, on behalf of Defendants, asserted that Defendants were not

12   obligated to produce the cable because a subsequent ‘formal’ discovery request had not been

13   made by Plaintiff following the hearing. Defendants further objected that the cable is irrelevant

14   because it was allegedly not referenced in the Complaint. However, Defendants’ arguments are
15
     not well founded.
16
            First, Defendants argument that production is not required because a ‘formal’ discovery
17
     request was not made subsequently to the hearing is wholly disingenuous and without merit. In
18
     connection with Defendants’ Emergency Motion for Temporary Restraining Order, the Court
19
     denied injunctive relief and articulated that the information and relief sought by Defendants were
20
     matters for discovery. Like the issue of the cable, Defendants have not followed up with formal
21
     discovery requests for the information discussed at the hearing which was sought in connection
22

23
     with Defendants’ Emergency Motion for Temporary Restraining Order. However, Defendants

24   have not taken the position that Plaintiff is not required to provide the information which was

25   discussed at the hearing based on the failure to follow up with formal discovery requests after the


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 11                               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 12 of 14



1    hearing. There is simply no merit in Defendants’ claim that Defendants are not obligated to
2    produce the cable because Plaintiff did not subsequently send a ‘formal’ discovery request after
3
     the hearing wherein they represented to the Court that such a cable would be provided.
4
            In addition, the alleged relevancy objection is baseless. Plaintiff’s Amended Complaint
5
     and claims herein relate to Defendants’ misappropriation of HPT’s confidential and proprietary
6
     information. Likewise, Defendants are advertising the cable for sale on FaceBook. (See page
7
     108 of the deposition transcript of Kevin Sykes-Bonnett attached hereto as part of Exhibit B).
8
     Consequently, the cable is publicly available for purchase and Plaintiff’s receipt of the cable
9
     should not be conditioned on it being subject to an Attorneys’ Eyes Only designation. Plaintiff
10

11   should be entitled to examine the cable and conduct discovery to determine whether its

12   confidential and proprietary intellectual property has been incorporated into the Syked

13   Eliminator Cable in accordance with the Stipulated Protective Order in this case. Defendants’

14   failure and refusal to produce the Syked Eliminator Cable to Plaintiff is not well founded, the
15
     issue has already been addressed and a genuine and authentic Syked Eliminator Cable which has
16
     not been manipulated or modified in any way should be produced immediately.
17
                              SANCTIONS SHOULD BE IMPOSED AGAINST
18
                        DEFENDANTS BASED ON THEIR DISCOVERY ABUSES.
19
            Federal Rule of Civil Procedure 37(a)(5) provides that a moving party’s reasonable
20
     expenses should be paid by the party resisting discovery if a motion to compel is granted or if
21
     supplementation only occurs after the motion is brought. Here, Defendants have abused and
22
     obfuscated the discovery process.      Defendants’ failure to produce material and relevant
23
     information despite their possession of HPT’s confidential and proprietary information since
24

25


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 12                              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 13 of 14



1    prior to the commencement of this litigation is improper and sanctionable. Plaintiff submits that
2    its reasonable expenses in bringing the motion should therefore be awarded.
3           WHEREFORE, HP TUNERS, LLC, respectfully prays the Motion to Compel and For
4    Sanctions be granted, that Defendants are compelled to produce all responsive documents, that
5    Defendants are ordered to certify that the production is complete in accordance with the requests,
6    that the Defendants are ordered to immediately produce to Plaintiff a genuine and authentic
7    Syked Eliminator Cable which has not been manipulated or modified in any way, and for such
8    other and further relief as this Court deems necessary and appropriate.
9           Dated this 5th day of October, 2018
10                                                    Respectfully submitted,

11                                                    s/ Andrew P. Bleiman
                                                      Attorneys for HP Tuners, LLC
12

13   Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
14
     PO Box 611
     211 E. McLoughlin Boulevard
15
     Vancouver, WA 98666-0611
16   Telephone: (360) 750-7547
     Fax: (360) 750-7548
17   E-mail: sgl@hpl-law.com

18   Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
19   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
20   (312) 206-5162
     andrew@marksklein.com
21

22

23

24

25


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 13                               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 105 Filed 10/05/18 Page 14 of 14



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on October 5, 2018, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                        MARKS & KLEIN

7                                                        s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
8                                                        1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
9                                                        Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10
                                                                Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO
     COMPEL AND FOR SANCTIONS - page 14                              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
